Citation Nr: 1209701	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently has a neck disability, a right knee disability, and a right ankle disability that he incurred as a result of an accident when a truck that he was riding in rolled over during his service in Germany.  

The Veteran's service treatment records reveal that he received medical treatment on January 15, 1964, following an accident when a three-quarter ton army truck that he was riding in rolled over.  Injuries to his back and left knee were noted at that time.  Specifically, he was noted as having a bruised left knee, without swelling, and he was noted as having tenderness over the left iliac-sacral area.  It was noted that he could move his legs well.  A subsequent health record, dated on January 20, 1964, indicated that the Veteran was found to have a contusion of the hip, thigh, leg and ankle region as a result of the accident.  The Veteran's September 1964 separation examination was negative for any orthopedic findings.

Review of the service treatment records suggests that the Veteran may have been hospitalized as a result of the truck accident in 1964.  It is unclear whether his complete service treatment records have been obtained.  On remand, an additional request should be made for the Veteran's complete service treatment records.  Then, the RO should make a determination as to whether a VA examination is necessary to determine the nature and etiology of any current neck, right knee, and/or right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran should be asked to provide the names and addresses of any health care providers that have provided treatment for his claimed disabilities since his separation from service.  Once this information is obtained, appropriate steps should be taken to request the Veteran's treatment records from any identified providers.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all clinical records and any report of hospitalization at USAH BAD KREUZNACH (14TH FLD HOSP) APO 252 in January 1964.

2.  Contact the Veteran and request that he provide the names and addresses of all physicians/health care providers that have provided treatment for his claimed neck, right knee, and right ankle disabilities since his separation from service in September 1964.  Make the necessary arrangements to obtain complete copies of treatment records from any identified providers.



3.  Thereafter, make a determination as to whether a VA examination is necessary to determine whether any current neck, right knee, and/or right ankle disability had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the three-quarter ton army truck accident that the Veteran's was involved in during his active service.  

If so, schedule the Veteran for an appropriate examination and ask the examiner to provide complete rationales for all opinions and conclusions reached.  

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


